Case 3:20-cv-00569-MPS Document 15-3 Filed 04/30/20 Page 1 of 3




                       EXHIBITQ
     Case 3:20-cv-00569-MPS Document 15-3 Filed 04/30/20 Page 2 of 3



                             Declaration of Shannon Battle

1. I am currently in custody at Danbury FCI in the low security satellite prison ("FSL"). My
   Bureau of Prisons ("BOP") Register Number is 13335-036.

2. I am 40 years old. I have issues with liver disease and obesity.

3. In February there were a handful of women at FSL that became very ill. Some of them
   were in bed for weeks. They put in requests to see medical. Some were seen if they had
   breathing issues. No one received treatment.

4. We were still in programming through March 21 51•

5. Around that time staff started to wear masks and carry hand sanitizer.

6. Hand sanitizer was out of stock at the commissary and remains out of stock.

7. A few weeks later we were given masks.

8. The facility started quarantining people after a woman here was taken to the hospital at
   the end of March and tested positive for COVJD- 19. She had tested negative when she
   was tested at the facility.

9. After she went to the hospital, a couple of other women were sick on the unit. One of
   their temperatures was 103 degrees. She was told to take aspirin. A couple of days later
   the woman with the high temperature and her bunkmate, who was also sick, were put into
   quarantine in the visiting room. When the woman who went to the hospital returned to
   the facility, she was also placed in the visiting room.

10. When the rest of the women in the unit went to that building for pill line they were in
    contact with the women in the visiting room who tested positive.

11. On April 241h a woman at FSL was deathly ill. She was taken to the hospital after gagging
    and puking for hours.

12. On April25 1h around noon we were all asked to go outside so that the facility could test
    the people who slept close to the woman who went to the hospital. They tested about one
    fourth of the population. Out of that one fourth, a quarter tested positive for COVID-19.

13. While they were doing testing and waiting for results, the women who tested negative
    and those who tested positive were sitting together. They were also coming into the unit
    where everyone else was to get their belongings.

14. At 9pm that evening we were asked to go outside so the women who were being
    quarantined could come into the unit and take showers and use the phones.
     Case 3:20-cv-00569-MPS Document 15-3 Filed 04/30/20 Page 3 of 3




15. Since April25 1\ the women who tested positive for COVID- 19 (about 10-11 people)
    have been in the visiting room. The women who tested negative (about 30 people) are in
    the chow hall (dining room), which is connected to the kitchen. There is also an open dish
    room window that c01mects the dining hall to the dish room in the kitchen.

16. That night (ofthe 25th) one of the women who was in the chow ball was sent to the
    hospital and tested positive for COVID-19. As far as I know, she is still at the hospital.

17. Another woman who was housed with the woman who went to the hospital was working
    in the kitchen the day (the 26th).

18. The dining room and visiting room have bathrooms. There is a portable shower outside
    the dining room for the people there.

19. There were also three women in the education rooms-there are three separate education
    rooms, all of which are very small-and one woman in the library. These rooms do not
    have running water. The women in these rooms had to walk through the halls to the
    bathrooms, which are in the same place where we all go for pill line. The woman in the
    library is sometimes taken to the portable shower (same as used by those in the dining
    room) to shower.

20. On April 29th the women in the education rooms and the library were moved to the
    special housing unit (SHU) in the FCI building.

21. The clothes ofwomen in quarantine are taken by prisoners and staff to be washed in the
    washers and dryers here in the unit we are all housed in. The prisoners do not have gloves
    to wear while they are doing this. The washer and dryer units are not being sanitized
    afterwards.

22. The staff are moving between the donnitory unit and the different quarantine rooms. The
    women here also move between the different buildings to go to pill line.

23. I am very concerned for our welfare here.

24. I declare under the penalty of perjury that the contents of this declaration are true and
    correct to the best of my knowledge. I will sign a hard copy of this declaration at my
    earliest opportunity.


                                           Is/Shannon Battle

                                           April29, 2020
